Per Curiam.
The defendants were convicted of breaking and entering the store building of David F’inkelstein, in Newark, and stealing therefrom two barrels of alcohol, valued at $1,100. The defendants each file thirteen assignments of error and thirteen specifications or reasons for reversal.
They are argued under seven points in the brief of the defendants. First, answer to question put to witness, John A. Fell; no objection. Second, criiicism of the charge in reference to what Aldeman, an accomplice, said to the prosecutor when he made -his plea. The word “defendant” is used in the printed book; this doubtless meant the defendant Aldeman. This was not error; so point 3, criticism of the use of the word “must,” by the trial court. This is hypercritical. Fourth, “Who is telling the truth,” that is your job “to decide.” ' We fail to see wherein this was error. So, points 5 and 6, the criticism of the charge, is without legal merit. They need no discussion. Seventh, because the verdict rendered is against the weight of the evidence; we find this is not so.
Finding no error in the record, the judgment of the Essex County Court of General Quarter Sessions is affirmed.